MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jan 24 2020, 10:14 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                         Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Assistant Section Chief
                                                         Criminal Appeals
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Disbro,                                            January 24, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1836
        v.                                               Appeal from the
                                                         Ripley Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Ryan J. King, Judge
                                                         Trial Court Cause No.
                                                         69C01-1602-F5-9



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1836 | January 24, 2020                  Page 1 of 5
                                          Case Summary
[1]   David Disbro appeals the sanction imposed for his violation of probation. We

      affirm.



                            Facts and Procedural History
[2]   In February 2016, the State charged Disbro with six counts in this case, under

      cause number 69C01-1602-F5-9 (“F5-9”): Level 5 felony possession of

      methamphetamine in the presence of a child; two counts of Level 6 felony

      resisting law enforcement; Level 6 felony maintaining a common nuisance;

      Class A misdemeanor taking a child to a nuisance; and Class C misdemeanor

      possession of paraphernalia. That June, Disbro was released on bond, but

      within days he was charged with two new counts under cause number 69D01-

      1606-F6-139 (“F6-139”): Level 6 felony obstruction of justice and Class B

      misdemeanor possession of a device or substance to interfere with a drug or

      alcohol screening test. He returned to jail, and his bond was revoked in F5-9.

      In November, Disbro pled guilty to Level 6 felony attempted obstruction of

      justice in F6-139 and was sentenced to 910 days of incarceration, all suspended

      to probation. However, Disbro remained incarcerated in F5-9, which was still

      pending.


[3]   In August 2017, Disbro and the State entered into a plea agreement in F5-9,

      under which Disbro pled guilty to Level 5 felony possession of

      methamphetamine in the presence of a child, the State dismissed the other five


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1836 | January 24, 2020   Page 2 of 5
      charges, and Disbro received a sentence of five years, with 759 days to serve

      and 1,067 days suspended to probation. With credit for time already served,

      Disbro was released to probation on September 1, 2017.


[4]   In November 2017, the State filed petitions to revoke Disbro’s probation in both

      F5-9 and F6-139, claiming that Disbro had tested positive for

      methamphetamine. Those petitions were pending when, in February 2018, the

      State filed a third case against Disbro, charging him with Level 6 felony

      possession of methamphetamine and Level 6 felony maintaining a common

      nuisance under cause number 69D01-1802-F6-45 (“F6-45”). In that case,

      Disbro pled guilty to Level 6 felony maintaining a common nuisance in July

      2018 and was sentenced to 910 days of incarceration, all suspended to

      probation.


[5]   In light of F6-45, the State filed amended petitions to revoke probation in F5-9

      and F6-139. In July 2018, Disbro admitted violating his probation in F6-139,

      and he was ordered to serve his entire sentence in that case—910 days—in the

      Department of Correction (DOC). In July 2019, after Disbro had served that

      sentence, a revocation hearing was held in this case, F5-9. Based on the

      conviction in F6-45, the trial court revoked Disbro’s probation and ordered him

      to serve 900 of the 1,067 previously suspended days in the DOC.


[6]   Disbro now appeals that sanction.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1836 | January 24, 2020   Page 3 of 5
                                 Discussion and Decision
[7]   Disbro contends that the trial court should not have ordered him to serve 900 of

      the 1,067 suspended days in the DOC. Trial courts enjoy broad discretion in

      determining the appropriate sanction for a probation violation, and we review

      only for an abuse of that discretion. Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007).


[8]   Disbro argues that ordering him to serve 900 of the 1,067 suspended days in F5-

      9 based on his new conviction in F6-45 is an “unnecessarily harsh” sanction

      because he had already been ordered to serve (and in fact had already served)

      all 910 suspended days in F6-139 based on the same new conviction.

      Appellant’s Br. p. 10. We disagree. The facts set forth above make clear that

      Disbro is not an appropriate candidate for probation. The charges in this case

      were filed in February 2016. Four months later, just after Disbro was released

      on bond, he committed Level 6 felony attempted obstruction of justice.

      Notwithstanding the fact that he was out on bond in this case when he

      committed the new crime, his entire 910-day sentence for the new crime was

      suspended to probation. He then pled guilty to the lead charge in this case

      (Level 5 felony possession of methamphetamine in the presence of a child), had

      the other five charges dismissed, and was released to probation under a time-

      served deal. Less than three months later, the State moved to revoke his

      probation in both cases, alleging that he had used methamphetamine. Despite

      the pendency of those petitions and with nearly 2,000 days of suspended time

      hanging over his head, Disbro committed yet another drug-related felony—

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1836 | January 24, 2020   Page 4 of 5
      maintaining a common nuisance—in February 2018. Disbro and probation are

      obviously a poor match, so the trial court did not abuse its discretion by

      ordering him to serve out the bulk of his sentence in the DOC.


[9]   Affirmed.


      Najam, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1836 | January 24, 2020   Page 5 of 5